DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 discloses continuously rotating.  However, it is unclear what structure is being defined by the phrase.  The Office interprets the limitation as just rotating.  
Claim 3 and 8 discloses regarding the force induced movement.  Is this the force induced movement from external forces or from the stabilization device?
Claim 4 and 9 discloses “the handing tool” in line 3.  There is no antecedent basis for this limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang US Pub. 2016/0297650.

With respect to claim 1, Bang discloses a method for installing components of a wind turbine, comprising: 
providing a lifting device (crane of 19) for lifting a respective component (1) hanging at the lifting device via at least one cable (19), providing  
at least one stabilization device (9, 20) for stabilizing the component against movements induced by external forces by a gyroscopic effect, continuously rotating flywheel (10) of the at least one stabilization device around an axis of rotation (8 see Fig 3) of the flywheel, and 
tilting the rotating flywheel (via 13) around at least one axis (6) perpendicular to the axis of rotation of the flywheel (10), wherein the steps of continuously rotating the rotating flywheel (10) and tilting the rotating flywheel result in gyroscopic resistance force that stabilizes the component during installation (during installation of the component).  
3. (Previously Presented) The method according to claim 1, wherein a sensor device [paragraph 0021, 0063, 0070] provides measurement values regarding the force induced movements with the stabilizing device being controlled based on the measurement values (10 moves based on data collected as explicitly stated).  
4. (Currently Amended) The method according to claim 1, wherein the stabilizing device (9, 20) is attached to the component (via Fig 10 or via element 2), to a handling tool carrying the component, to a fixation tool for connecting the component or the handling tool to the lifting device, or to the at least one cable.  
5. (Previously Presented) The method according to claim 1, wherein the component is a rotor blade, a nacelle, a hub (1 is a hub), a tower section, a generator, or gear box.  
6. (Currently Amended) A lifting arrangement for lifting components during the installation of a wind turbine, comprising: 
a lifting device (a crane of 19), 
a component (1) attached to the lifting device via at least one cable (19), and 
at least one stabilization device (9, 20), 
wherein the at least one stabilization device (9, 20 is for stabilizing element 1) is provided for stabilizing the component against movements induced by external forces by a gyroscopic effect resistance force, 
wherein the stabilization device comprises a flywheel (10) rotating around an axis of rotation (8) and is configured for tilting the flywheel around at least one axis perpendicular (6) to the axis of rotation of the flywheel (10).  
8. (Previously Presented) The lifting arrangement according to claim 6, wherein a sensor device [paragraph 0021, 0063, 0070] provides measurement values regarding the force induced movements with the stabilizing device being controlled based on the measurement values (10 moves based on data collected as explicitly stated).  
9. (Currently Amended) The lifting arrangement according to claim 6, wherein the stabilizing device (9, 20) is attached to the component (via Fig 10 or via element 2), to a handling tool carrying the component, to a fixation tool for connecting the component or the handling tool to the lifting device, or to the at least one cable.  
10. (Previously Presented) The lifting arrangement according to claim 6, wherein the component is a rotor blade, a nacelle, a hub (1 is a hub), a tower section, a generator, or gear box.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654